                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF MISSOURI
                                      WESTERN DIVISION


TYLER RODICK,                                     )
                                                  )
                               Plaintiff,         )
                                                  )
              v.                                  )   Case No.    21-00408-CV-W-JAM
                                                  )
                                                  )
NCS PEARSON, Inc.,                                )
                                                  )
                               Defendant.         )

                                              ORDER

         On June 11, 2021, Plaintiff Tyler Rodick filed his motion for leave to proceed in forma
pauperis. Doc. 1.       This Court granted the motion on June 14, 2021.   Doc. 3.   Consistent with
that order, and this Court’s finding that Plaintiff is unable to pay the costs of this lawsuit, it is
hereby
         ORDERED that the Clerk of the Court is directed to forward appropriate process forms to
Plaintiff.   It is further
         ORDERED that within twenty (20) days Plaintiff shall return the completed summons and
service forms to the Clerk’s office showing the address where known Defendants may be served
in accordance with Federal Rule of Civil Procedure 4.     It is further
         ORDERED that upon receipt of the completed summons and service forms, the Clerk of
the Court is directed to issue appropriate summons as authorized by Federal Rule of Civil
Procedure 4, and deliver the summons, the Complaint, and a copy of this order to the United States
Marshal for service of process.
         IT IS SO ORDERED.
                                                                 /s/ Jill A. Morris
                                                                JILL A. MORRIS
                                                      UNITED STATES MAGISTRATE JUDGE




             Case 4:21-cv-00408-JAM Document 6 Filed 06/24/21 Page 1 of 1
